Exhibit 10.2

AMERICAN INTERNATIONAL GROUP, INC.

STOCK OPTION AWARD AGREEMENT

1. Award of Stock Options. American International Group, Inc. (“AIG”) has
awarded you stock options (the “Awards”) to purchase 1,500,000 shares of Common
Stock (“Shares”) with an exercise price equal to $●.1 This award agreement
(“Award Agreement”), dated ●, 20172 (the “Date of Grant”), sets forth the terms
and conditions of the Awards. Capitalized terms not defined in the Award
Agreement have the meanings ascribed to them in the American International
Group, Inc. 2013 Omnibus Incentive Plan (the “Plan”).

2. Vesting; Expiration. The Awards comprise five sets of stock options (the
“Stock Options”) as follows: the Time-Vesting Options, the $10 Performance
Options, the $20 Performance Options, the $20 Inducement Options and the $30
Inducement Options. For purposes of this Award Agreement, the $10 Performance
Options, the $20 Performance Options, the $20 Inducement Options and the $30
Inducement Options are collectively referred to as the “Performance Options.”
Notwithstanding anything to the contrary in the Plan or herein, the Stock
Options will expire and no longer be exercisable as of ●, 20243 (the “Expiration
Date”), subject to earlier termination as provided in this Award Agreement, or
otherwise in accordance with the Plan.

3. Awards.

3.1 First Award. Stock Options to purchase 500,000 Shares (the “Time-Vesting
Options”) will vest in equal, annual installments on each of the first three
anniversaries of the Date of Grant, such that 166,666 Time Options will vest on
●, 2018, 166,667 Time Options will vest on ●, 2019 and 166,667 Time Options will
vest on ●, 2020.

3.2 Second Award. Stock Options to purchase 300,000 Shares (the “$10 Performance
Options”) will vest in equal, annual installments on each of the first three
anniversaries of the Date of Grant, or, if later, on the close of the twentieth
consecutive trading day on the New York Stock Exchange on which the closing
price of Common Stock is at least $10.00 over $●4 (the “Reference Price”).

3.3 Third Award. Stock Options to purchase 200,000 Shares (the “$20 Performance
Options”) will vest on the close of the twentieth consecutive trading day on the
New York Stock Exchange on which the closing price of Common Stock is at least
$20.00 over the Reference Price.

3.4 Fourth Award. Stock Options to purchase 100,000 Shares (the “$20 Inducement
Options”) will vest on the close of the twentieth consecutive trading day on the
New York Stock Exchange on which the closing price of Common Stock is at least
$20.00 over the Reference Price.

3.5 Fifth Award. Stock Options to purchase 400,000 Shares (the “$30 Inducement
Options”) will vest on the close of the twentieth consecutive trading day on the
New York Stock Exchange on which the closing price of Common Stock is at least
$30.00 over the Reference Price.

 

1  Fair market value on the Date of Grant.

2  Effective date of hire.

3  Seventh anniversary of the Date of Grant.

4  Closing stock price on day before public announcement of hire.



--------------------------------------------------------------------------------

4. Vesting in the Event of Termination.

4.1 Termination Generally. Except as otherwise provided in this Section 4, if
your Employment terminates for any reason, vested Stock Options will remain
exercisable for 90 days following your date of termination (but in no case later
than the Expiration Date) and any unvested Stock Options will immediately
terminate and be forfeited.

4.2 Termination for Cause. In the case of your termination of Employment by the
Company for Cause, all Stock Options (whether vested or unvested) will
immediately terminate and be forfeited. For purposes of this Award Agreement,
“Cause” has the meaning set forth in the American International Group, Inc. 2012
Executive Severance Plan (the “ESP”), except that the procedure for determining
Cause thereunder shall not apply.

4.3 Involuntary Termination, Retirement or Disability. Subject to Section 4.4,
in the case of your termination of Employment by the Company without Cause or by
you for Good Reason, your death, Retirement or Disability, (i) any vested Stock
Options will remain exercisable for three years following your date of
termination (or date of death or Disability, if applicable), (ii) any unvested
Time-Vesting Options will immediately vest and remain exercisable for three
years following your date of termination (or date of death or Disability, as
applicable), (iii) if unvested, the $10 Performance Options will be deemed to
have attained the three-anniversary time-vesting requirement, and (iv) any
unvested Performance Options will continue to be eligible to vest (relative to
the Reference Price, in the case of the $10 Performance Options) and become
exercisable for three years following your date of termination (or date of death
or Disability, as applicable), provided that no Stock Options will remain
exercisable beyond the Expiration Date. For purposes of this Award Agreement,
(a) “Retirement” means a voluntary termination of Employment initiated by you
(while you are in good standing with the Company) on or after ●, 20205 (b) “Good
Reason” has the meaning set forth in the Letter Agreement, dated May 14, 2017,
between you and the Company and (c) “Disability” has the meaning set forth in
the ESP.

4.4 Release of Claims. In the case of your termination of Employment by the
Company without Cause or by you for Good Reason or your Retirement, as a
condition to the treatment of outstanding Stock Options set forth in
Section 4.3, you will be required to execute the ESP form of release (the
“Release”) modified to cover the treatment of outstanding Stock Options pursuant
to Section 4.3, which Release will include, without limitation, a
non-competition requirement for six months following your date of termination.
The Release must be executed by you and become irrevocable within 90 days of
your Retirement, and you may not exercise any Stock Options prior to the
effective date of the Release.

5. Status of Awards. The Time-Vesting Options, the $10 Performance Options and
the $20 Performance Options are granted pursuant to and under the Plan. The $20
Inducement Options and the $30 Inducement Options are granted outside of the
terms of the Plan, and the share reserve thereunder, as “employment inducement
grants” within the meaning of NYSE Manual 303A.08 (the “Inducement Grants”).
Subject to the terms of this Award Agreement, the Awards will be subject to the
terms and conditions of the Plan and the Inducement Grants will be governed as
if they had been granted under the Plan.

 

5  Third anniversary of Date of Grant.

 

-2-



--------------------------------------------------------------------------------

6. Exercisability of Vested Options. Vested Options may be exercised in
accordance with procedures set forth in Section 2.3.5 of the Plan, including
procedures established by AIG. Stock Options that are not vested may not be
exercised.

7. Non-Disclosure. During the term of your Employment, the Company has permitted
and will continue to permit you to have access to and become acquainted with
information of a confidential, proprietary and/or trade secret nature. During
your Employment and any time thereafter, you agree that (i) all confidential,
proprietary and/or trade secret information received, obtained or possessed at
any time by you concerning or relating to the business, financial, operational,
marketing, economic, accounting, tax or other affairs at the Company or any
client, customer, agent or supplier or prospective client, customer, agent or
supplier of the Company will be treated by you in the strictest confidence and
will not be disclosed or used by you in any manner other than in connection with
the discharge of your job responsibilities without the prior written consent of
the Company or unless required by law, and (ii) you will not remove or destroy
any confidential, proprietary and/or trade secret information and will return
any such information in your possessions, custody or control at the end of your
Employment (or earlier if so requested by the Company). Nothing herein shall
prevent you from making or publishing any truthful statement (a) when required
by law, subpoena or court order, (b) in the course of any legal, arbitral or
regulatory proceeding, (c) to any governmental authority, regulatory agency or
self-regulatory organization, or (d) in connection with any investigation by the
Company.

8. Non-Solicitation. Your Employment with the Company requires exposure to and
use of confidential, proprietary and/or trade secret information (as set forth
in Paragraph 7). You agree that (i) during your Employment with the Company and
any time thereafter, you will not, directly or indirectly, on your own behalf or
on behalf of any other person or entity, solicit, contact, call upon,
communicate with or attempt to communicate with any customer or client or
prospective customer or client of the Company where to do so would require the
use or disclosure of confidential, proprietary and/or trade secret information,
and (ii) during your Employment with the Company and for a period of one
(1) year after Employment terminates for any reason, you will not, directly or
indirectly, regardless of who initiates the communication, solicit, participate
in the solicitation or recruitment of, or in any manner encourage or provide
assistance to any employee, consultant, registered representative, or agent of
the Company to terminate his or her Employment or other relationship with the
Company or to leave its employ or other relationship with the Company for any
engagement in any capacity or any other person or entity.

9. Non-Disparagement. You agree that during and after your Employment with the
Company, you will not make disparaging comments about AIG or any of its
subsidiaries or affiliates or any of their officers, directors or employees to
any person or entity not affiliated with the Company. Nothing herein shall
prevent you from making or publishing any truthful statement (a) when required
by law, subpoena or court order, (b) in the course of any legal, arbitral or
regulatory proceeding, (c) to any governmental authority, regulatory agency or
self-regulatory organization, or (d) in connection with any investigation by
AIG.

 

-3-



--------------------------------------------------------------------------------

10. Notice of Termination of Employment. Except where local law prohibits
enforcement, you agree that if you voluntarily resign you will give at least six
months’ written notice to the Company of your voluntary Termination, which may
be working notice or non-working notice at the Company’s sole discretion and
which notice period is waivable by the Company at the Company’s sole discretion.

11. Clawback/Repayment. Notwithstanding anything to the contrary contained
herein, in consideration of the grant of this award, you agree that this award
and any payments hereunder will be subject to forfeiture and/or repayment to the
extent provided for in the AIG Clawback Policy, as in effect from time to time,
if it is determined in accordance with the policy that a Covered Event (as
defined in such policy) has occurred.

12. Entire Agreement. The Plan is incorporated herein by reference. This Award
Agreement and the Plan constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.

13. Notices. Any notice or communication required to be given or delivered to
AIG under the terms of this Award Agreement will be in writing (which may
include an electronic writing) and addressed to the Corporate Secretary of AIG
at its principal corporate offices as specified in Section 9E of the Plan or,
with respect to the acceptance of an Award, as specified in Schedule A or the
Compensation Plan Grant Acceptance website. Any notice required to be given or
delivered to you will be in writing (including an electronic writing) and
addressed to you at your AIG email address or your home address on file in AIG’s
payroll or personnel records. All notices will be deemed to have been given or
delivered upon: personal delivery; electronic delivery or three (3) business
days after deposit in the United States mail by certified or registered mail
(return receipt requested) or one (1) business day after deposit with any return
receipt express courier (prepaid).

14. Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws.

15. Signatures. Execution of this Award Agreement by the Company and/or you may
be in the form of an electronic, manual or similar signature, and such signature
shall be treated as an original signature for all purposes.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this Award
Agreement to be duly executed and delivered as of the date hereof.

 

AMERICAN INTERNATIONAL GROUP, INC. By:      

W. Don Cornwell

Chair, Compensation and Management Resources Committee

By your signature, you (i) acknowledge that a complete copy of this Award
Agreement and the Plan have been made available to you and (ii) agree to all of
the terms and conditions set forth in this Award Agreement and the Plan.

 

 

 

Brian Duperreault

 

-5-